J. CURTISS BROWN, Chief Justice,
concurring.
I concur. However, I believe that when one summons the police, and invites their intervention, such consent may not be withdrawn until the policemen have been afforded the opportunity of acting like policemen. In short, the wife having the right to invite persons into the home, equal to that of the husband, could not deny the officer the opportunity of reasonably satisfying himself that the problem was contained. While it is true that there are limits to the rights of the summoned officer, that limit had not been reached here. Surely, he was justified in his non-threatening conduct. Had he left and the woman been killed or injured, the hue and cry against him and law enforcement would have been great.